Gibson, J.,
dissenting. The only difference between this case and Conlan v. Haskins, Supt. (1964), 177 Ohio St., 65, is that here the trial judge and the assistant prosecuting attorney testified as to the normal trial procedure followed by them. There is no testimony as to what in fact occurred at the trial of this petitioner. In my opinion, this record also fails to show that petitioner was offered counsel, and that he intelligently and understandingly rejected the offer, thereby waiving his constitutional right to counsel.
O’Neill, J., concurs in the foregoing dissenting opinion.